     WRIGHT, FINLAY & ZAK, LLP
 1
     Christina V. Miller, Esq.
 2   Nevada Bar No. 12448
     Yanxiong Li, Esq.
 3   Nevada Bar No. 12807
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     yli@wrightlegal.net
 6   Attorneys for Plaintiff, HSBC Bank USA, N.A., as Trustee on behalf of ACE Securities Corp.
 7   Home Equity Loan Trust and for the registered holders of ACE Securities Corp. Home Equity
     Loan Trust, Series 2006-ASAP5, Asset Backed Pass-Through Certificates
 8
                                 UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     HSBC BANK USA, N.A., AS TRUSTEE ON                Case No.: 2:17-cv-01144-RFB-VCF
11   BEHALF OF ACE SECURITIES CORP.
     HOME EQUITY LOAN TRUST AND FOR
12   THE REGISTERED HOLDERS OF ACE                     STIPULATION AND ORDER TO STAY
13   SECURITIES CORP. HOME EQUITY LOAN                 ALL PROCEEDINGS IN THIS CASE
     TRUST, SERIES 2006-ASAP5, ASSET                   PENDING SETTLEMENT
14   BACKED PASS-THROUGH
     CERTIFICATES,
15
16                 Plaintiff,
            vs.
17
     BENJAMIN DONEL; MICHAEL
18
     ESLAMBOLI; SUNDANCE
19   HOMEOWNERS ASSOCIATION, INC.,

20                 Defendants.
21
            IT IS HEREBY STIPULATED between Plaintiff, HSBC Bank USA, N.A., as Trustee
22
     on behalf of ACE Securities Corp. Home Equity Loan Trust and for the registered holders of
23
     ACE Securities Corp. Home Equity Loan Trust, Series 2006-ASAP5, Asset Backed Pass-
24
     Through Certificates (“HSBC”), by and through its attorney of record, Yanxiong Li, Esq.;
25
     Defendant, Benjamin Donel, in Proper Person; Defendant, Michael Eslamboli, in Proper
26
     Person; and Defendant, Sundance Homeowners Association, Inc. (“HOA”), by and through its
27
     attorney of record, David T. Ochoa, Esq. as follows:
28



                                              Page 1 of 3
 1         1.      HSBC filed its Complaint on April 25, 2017 commencing this action. [ECF No.
 2   1].
 3         2.      On September 7, 2018, this Court entered a Minute Order requiring any
 4   dispositive motions filed within 30 days. [ECF No. 45]
 5         3.      On September 11, 2018, HSBC filed a Motion for Clarification, alternatively, to
 6   Reopen Remaining Discovery Period. [ECF No. 46-47]
 7         4.      On October 5, 2018, HSBC filed its Motions for Summary Judgment based on
 8   Ninth Circuit’s decision in Bourne Valley Court Trust v. Wells Fargo Bank, N.A, 832 F.3d
 9   1154 (9th Cir. 2016), cert. den., 137 S. Ct. 2296 (June 26, 2017) [ECF No. 50], and
10   alternatively, on HOA’s violation of NRS 116 et seq. notice requirements [ECF No. 48]
11   (collectively as “HSBC MSJs”).        HSBC supplemented its MSJs with an Errata filed on
12   October 12, 2018 [ECF No. 51] enclosing deposition transcript of corporate designee for
13   Alessi & Koenig, LLC.
14         5.      HOA filed its Responses to HSBC MSJs on October 25, 2018 and October 29,
15   2018, respectively. [ECF No. 56-57].
16         6.      On October 9, 2018, HOA filed its Motions for Summary Judgment for dismissal
17   of HSBC’s pending claims against HOA. (“HOA MSJ”). [ECF No. 51].
18         7.      Deadline for HSBC to file any response to HOA MSJ is currently set on
19   October 30, 2018.
20         8.      The Parties have reached an agreement in principal as to the essential terms of
21   settlement to resolve all pending claims and defenses pending in this action, and require
22   additional time to memorialize this agreement in writing and perform same.
23         9.      Therefore, the Parties jointly request that all proceedings in this action be stayed,
24   subject to the requirement for Parties to file a Stipulation for Dismissal or Joint Status Report
25   on Settlement within 60 days of filing this Stipulation.
26         10.     The Parties further agree that a stay of proceedings will not result in damages,
27   prejudice, or hardship to any party and is likely to save the Court and Parties significant
28   resources, including fees, costs, and time which would surely be expended if litigation were



                                                Page 2 of 3
 1   required to continue. See Dependable Highway Exp., Inc. v. Navigators Ins. Co., 498 F.3d
 2   1059, 1066 (9th Cir. 2007) (setting forth factors relevant to a stay)
 3          IT IS SO STIPULATED.
 4   DATED this 29th day of October, 2018.             DATED this 29th day of October, 2018.
 5
     WRIGHT, FINLAY & ZAK, LLP                         LIPSON NEILSON P.C.
 6
     /s/ Yanxiong Li, Esq.                             /s/ David T. Ochoa, Esq.
 7   Yanxiong Li, Esq.                                 David T. Ochoa, Esq.
 8   Nevada Bar No. 12807                              Nevada Bar No. 10414
     7785 W. Sahara Ave., Suite 200                    9900 Covington Cross Dr., Suite 120
 9   Las Vegas, NV 89117                               Las Vegas, NV 89144
     Attorney for HSBC Bank USA, N.A., as              Attorney for Sundance Homeowners
10   Trustee on behalf of ACE Securities Corp.         Association, Inc.
11   Home Equity Loan Trust and for the
     registered holders of ACE Securities Corp.
12   Home Equity Loan Trust, Series 2006-ASAP5,
     Asset Backed Pass-Through Certificates
13
14   DATED this 29th day of October, 2018.             DATED this 29th day of October, 2018.

15
     /s/ Michael Eslamboli                             /s/ Benjamin Donel
16   Michael Eslamboli                                 Benjamin Donel
17   269 S. Beverly Drive #1365                        3435 Wilshire Blvd., Suite 1840
     Beverly Hills, CA 90212                           Los Angeles, CA 90010
18   Defendant in Proper Person                        Defendant in Proper Person
19
20                                               ORDER
21          IT IS SO ORDERED.
22                     1st day of November
            DATED this ___        October, 2018.
23
                                                       ________________________________
24                                                __________________________
                                                       UNITED STATES DISTRICT JUDGE
25
                                                  RICHARD F. BOULWARE, II
                                                  United States District Court
26
27
28



                                                Page 3 of 3
